Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“this Agreement”) is made and entered into effective
as of January 23, 2012 (the “Effective Date”), by and between American Tire
Distributors, Inc., a Delaware corporation (the “Company”), and Jason T. Yaudes.
(“Executive”).

1. Position. During the Period Employment (as defined below), Executive shall
serve in the capacity indicated on Exhibit A. Executive shall perform the normal
duties and responsibilities of such position and such other duties and
responsibilities as the Board of Directors of the Company (the “Board”) or the
Chief Executive Officer of the Company may assign to Executive from time to
time. During the Period of Employment, Executive will (a) during normal business
hours, devote Executive’s full time and exclusive attention to, and use
Executive’s best efforts to advance, the business and welfare of the Company,
and (b) not engage in any other employment activities for any direct or indirect
remuneration without the concurrence of the Board.

2. Period of Employment. The Period of Executive’s employment by the Company
(the “Period of Employment”) shall commence on the Effective Date and shall
continue until terminated pursuant to Section 6 hereof.

3. Compensation.

3.1 Base Salary. During the Period of Employment, the Company shall pay
Executive a per annum base salary as set forth in Exhibit A (as adjusted from
time to time by the Board, the “Base Salary”) payable in accordance with the
standard policies of the Company. Executive’s Base Salary shall be subject to
annual review by the Board; provided, however, that the level of such Base
Salary shall not be subject to reduction unless consented to in writing by
Executive.

3.2 Performance Based Compensation. During the Period of Employment and assuming
Executive remains continuously employed by the Company through the end of the
relevant fiscal year, Executive shall also be entitled to participate in an
annual performance-based cash bonus program as set for the Exhibit B.

3.3 Taxes. Federal, state, local and other applicable taxes shall be withheld on
all cash and in-kind payments made by the Company to Executive pursuant to this
Agreement in accordance with applicable tax laws and regulations.

3.4 Transportation. During the Period of Employment, Executive shall be entitled
to a monthly car allowance of $1,200.00 per month; provide, however, that
Executive shall properly account therefor in accordance with the requirements
for federal income tax deductibility and the Company’s policies and procedures.

4. Benefits. (A) During the Period of Employment, Executive shall be entitled to
participate in benefit plans and programs maintained by the Company from time to
time and generally made available



--------------------------------------------------------------------------------

to its senior executive officers (including any deferred compensation plans);
provided, however, that (a) Executive’s right to participate in such plans and
programs shall not affect the Company’s right to amend or terminate any such
plan and program, and (b) Executive acknowledges that Executive shall have no
vested rights under any such plan or program except as expressly provided under
the terms thereof; (B) During the Period of Employment, Executive shall be
entitled to four (4)weeks of vacation per year in accordance with Company’s
policies and procedures.

5. Expenses. Without duplication of the car allowance and as set forth in
Sections 3.4 and 3.5 hereof, upon presentation of acceptable substantiation
therefor, the Company will pay or reimburse Executive for such reasonable
travel, entertainment and other expenses as Executive may incur during the
Period of Employment in connection with the performance of his duties hereunder.

6. Termination of Employment. The parties hereto expressly agree that
Executive’s employment may be terminated by either the Company or the Executive
upon thirty (30) calendar days’ advance written notice by the terminating party
(or immediately upon written notice by the Company in the case of termination by
the Company for Cause) and that, upon any such termination, except as set forth
in Section 6.2 hereof, Executive shall not be entitled to any payment in the
nature of severance or otherwise (other than Base Salary, bonus and any other
benefits to the extent earned and accrued through the date of such
termination)(i.e., if termination for any reason occurs after December 31st of
any year for which a bonus is payable by the Company but before such bonus has
been paid, the Company shall pay the Executive (or his estate, as applicable)
the bonus due for the preceding year at the time and in the manner such bonus
otherwise would have been paid had such termination not occurred).

6.1 Death or Disability. The employment of Executive and all rights to
compensation under this Agreement shall terminate upon the death or Disability
(as defined below) of Executive, except for such death or disability payments as
may be payable under one or more benefit plans maintained at that time by the
Company and applicable to the Executive. As used herein, “Disability” means the
Board has made a good faith determination that Executive has become physically
or mentally incapacitated or disabled such that Executive is unable to perform
for the Company substantially the same services as Executive performed prior to
incurring such incapacity or disability, and incapacity or disability exists for
ninety (90) consecutive calendar days. In the event of a dispute concerning the
nature or extent of any incapacity or disability, the Company and Executive (or
his representative) shall jointly select and retain a suitably qualified,
independent physician, at the Company’s expense, to determine the nature and
extent of such incapacity or disability. The determination made by such
physician shall be binding on the parties for the purposes of this Agreement.

6.2 Termination with Severance Obligation. Upon termination of Executive’s
employment by the Company without cause (as defined below) or by Executive for
Good Reason (as defined below) and for so long as Executive is in material
compliance with the terms of this Agreement (including without limitation,
Section 7.1), Executive shall be entitled to receive from the Company (i) a
monthly cash severance payment in the amount equal to the sum of Executive’s
monthly Base Salary in effect on the date of termination for a period of twelve
(12) months from the date of termination, payable in accordance with the
standard policies of the Company and (ii) continued participation at the
Company’s expense in the health benefit plan or program maintained by the
Company from time to time for a period

 

2



--------------------------------------------------------------------------------

of twelve (12) months from the date of termination. As used herein, (a) “Cause”
means that Executive (i) has been convicted of a felony, or has entered a plea
of guilty or nolo contendere to a felony; (ii) has knowingly committed an act
involving dishonesty or bad faith, or has engaged in willful misconduct, in each
case which is demonstrable and materially injurious to the Company or any of its
subsidiaries; (iii) has materially breached his obligations under Section 7.1 or
7.2 hereof; or (iv) has willfully and continually refused to perform his duties
with the Company or any of its subsidiaries; and (b) “Good Reason” means
(i) failure by the Company to pay any material amount owed to Executive under
this Agreement; (ii) a substantial diminution in the status, position and
responsibilities of Executive compared with Executive’s status, position and
responsibilities with the Company on the Effective Date; (iii) a reduction of
Executive’s Base Salary as in effect from time to time or bonus participation
opportunities for fiscal year 2012; or (iv) a demand by the Company that
Executive relocate to an office that exceeds a fifty (50) mile radius beyond the
location of the Executive’s office as of the Effective Date. In the event that
any change in Executive’s status, position and responsibilities is implemented
or proposed change that Executive asserts that such change constitutes a
“substantial diminution” for purposes of clause (ii) of the definition of Good
Reason, such change shall be deemed not to be such a “substantial diminution”
and thereafter Executive’s status, position and responsibilities shall be as so
changed; and (B) in the event that Executive provides such notice in a timely
manner, and within thirty (30) calendar days thereafter, the Company, in its
sole discretion, rescinds or alters such change, then or purposes of such clause
(ii) of the definition of Good Reason the original change shall be disregarded
(except to any extent so altered). Nothing in this Section 6.2 shall limit the
Company’s right to contest any assertion that Executive may make with respect to
any such change.

6.3 Release. At the time of termination of Executive’s employment, Executive
agrees to execute a general release in a form provided by the Company whereby
Executive will release, relinquish and forever discharge the Company and each of
its parents and subsidiaries and any director, officer, employee, shareholder,
controlling person or agent of the Company and each parent and subsidiary from
any and all claims, damages, losses, costs, expenses, liabilities or
obligations, whether known or unknown (other than any rights Executive may have
under (i) any indemnification arrangement of the Company with respect to
Executive, (ii) any employee benefit plan or program covering Executive or
(iii) any stock purchase or stock option plan or agreement to which the Company
and Executive are parties), which Executive has incurred or suffered or may
incur or suffer as a result of Executive’s employment by the Company or the
termination of such employment.

6.4 No Further Payments. For the avoidance of doubt and notwithstanding any
other provision of this Agreement or any other plan, agreement or arrangement
with the Company or any of its affiliates to the contrary, to the extent any
payment or benefit (including non-cash benefits) provided under this Agreement
or any other plan, agreement or arrangement with the Company or any of its
affiliates, either alone or together with such other payments and benefits
(including non-cash benefits) which executive receives or is entitled to receive
from the Company of any of its affiliates, would result in the Executive being
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (or any successor provision), with respect to such payment
or benefit, neither the Company nor any of its affiliates shall be obligated to
pay any amount to Executive (or to any other party of behalf of Executive) as a
result of, or in respect of, such excise tax.

 

3



--------------------------------------------------------------------------------

7. Non-Competition; Non-Disclosure of Proprietary Information, Surrender of
Records; Inventions and Patents.

7.1 Non-Competition.

(a) Executive acknowledges that in the course of Executive’s employment with the
Company Executive will become familiar with trade secrets and other confidential
information of the Company and that Executive’s services will be of special,
unique and extraordinary value to the Company. Therefore, Executive agrees that,
during the Period of Employment and for twelve (12) months thereafter (the
‘Noncompetition Period”), executive shall not directly or indirectly own,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with any business of the Company within
North America and any other geographical area in which the company then engages
in business or engaged in business at any time during Executive’s employment
with the Company. Nothing herein shall prohibit Executive from being a passive
owner of not more than two percent (2%) of the outstanding stock of any class of
a corporation which is publicly traded so long as Executive has no direct or
indirect active participation in the business of such corporation.

(b) During the Noncompete Period, Executive shall not directly or indirectly
(i) induce or attempt to induce any employee of the Company to terminate such
employment, or in any way interfere with the employee relationship between the
Company and any such employee, (ii) hire any person who is, or at any time
during the Period of Employment was, an employee of the Company or (iii) induce
or attempt to induce any person having a business relationship with the Company
to cease doing business with the Company or interfere materially with the
relationship between any such person and the Company.

7.2 Proprietary Information. Executive agrees that Executive shall not use for
Executive’s own purpose or for the benefit of any person or entity other than
the Company or its shareholders or affiliates, not shall Executive otherwise
disclose to any individual or entity at any time while Executive is employed by
the Company or thereafter any proprietary information of the Company unless such
disclosure (a) has been authorized by the Board, (b) is reasonably required
within the course and scope of Executive’s employment hereunder or (c) is
required by law, a court of competent jurisdiction or a governmental or
regulatory agency. For purposes of this Agreement, “proprietary information”
shall mean: (i) the name or address of any customer, supplier or affiliate of
the Company or any information concerning the transactions or relations of any
customer, supplier or affiliate of the Company or any of its shareholders;
(ii) any information concerning any product, service, technology or procedure
offered or used by the Company, or under development by or being considered for
use by the Company; (iii) any information relating to marketing or pricing plans
or methods, capital structure, or any business or strategic plans of the
Company; (iv) any inventions, innovations, trade secrets or other items covered
by Section 7.4 below; and (v) any other information which the Board has
determined by resolution and communicated to Executive in writing to be
proprietary information for purposes hereof. However, proprietary information
shall not include any information that is or becomes generally known to the
public other than through actions of Executive in violation of Sections 7.1, 7.2
or 7.3 hereof.

7.3 Surrender of Records. Executive agrees that Executive shall not retain and
shall promptly surrender to the Company all correspondence, memoranda, files,
manuals, financial, operating

 

4



--------------------------------------------------------------------------------

or marketing records, magnetic tape, or electronic or other media of any kind
which may be in the Executive’s possession or under Executive’s control or
accessible to Executive which contain any proprietary information as defined in
Section 7.2 above.

7.4 Inventions and Patents. Executive agrees that all inventions, innovations,
trade secrets, patents and processes in any way relating, directly or
indirectly, to the Company’s business developed by Executive alone or in
conjunction with others at any time during Executive’s employment by the Company
shall belong to the Company. Executive will use Executive’s best efforts to
perform all actions reasonably requested by the Board to establish and confirm
such ownership by the Company.

7.5 Definition of Company. For purposes of this Section 7, the term “Company”
shall include the Company, its immediate parent (equity holding company), and
all of its subsidiaries and joint ventures as the same may exist from time to
time; provided that, upon the assignment by the Company of its rights under this
Agreement pursuant to Section 8.7, the term “Company” shall thereafter include
on the Company and its subsidiaries and joint ventures.

7.6 Enforcement. The parties hereto agree that the duration and area for which
the covenants set forth in Section 7 are to be effective are reasonable. In the
event that any court or arbitrator determines that the time period or the area,
or both of them, are unreasonable and that any of the covenants are to that
extent unenforceable, the parties hereto agree that such covenants will remain
in full force and effect, first, for the greatest time period, and second, in
the greatest geographical area that would not render them unenforceable. The
parties intend that this Agreement will be deemed to be a series of separate
covenants, one for each and every county of each and every state of the United
States of America. Executive agrees the Company will, whether or not it is
pursing any potential remedies at law, be entitled to equitable relief in the
form of preliminary and permanent injunctions without bond or other security
upon any actual or threatened breach of this Agreement.

8. Miscellaneous.

8.1 Notice. Any notice required or permitted to be given hereunder shall be
deemed sufficiently given if sent by registered or certificate mail, postage
prepaid, addressed to the addressee at the address last provided to the sender
in writing by the addressee for purposes of receiving notices hereunder or,
unless or until such address shall be so furnished, to the address indicated
opposite addressee’s signature to the Agreement. Each party may also provide
notice by sending the other party a facsimile at a number provided by such other
party.

8.2 Modification and No Waiver of Breach. No waiver or modification of this
Agreement shall be binding unless it is in writing, approved by the Board and
signed by the parties hereto. No waiver by a party of a breach hereof by the
other party shall be deemed to constitute a waiver of a future breach, whether
of a similar or dissimilar nature, except to the extent specifically provided in
any written waiver under this Section 8.2

8.3 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina (without
regard to principles of conflicts of laws), and all questions relating to the
validity and performance hereof and remedies hereunder shall be determined in
accordance with such law.

 

5



--------------------------------------------------------------------------------

8.4 Counterparts. This Agreement may be executed by facsimile in two
counterparts, each of which shall be deemed an original, but both of which taken
together shall constitute one of the same Agreement.

8.5 Captions. The captions used herein are for ease of reference only and shall
not define or limit the provisions hereof.

8.6 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto relating to the matters encompassed hereby and supersedes any
prior oral or written agreement relating to such matters.

8.7 Assignment. The rights of the Company under this Agreement may, without the
consent of Executive, be assigned by the Company, in its sole and unfettered
discretion, to any person, firm, corporation or other business entity which at
any time, whether by purchase, merger or otherwise, directly or indirectly,
acquires 80% or more of the stock, assets or business of the Company.

8.8 Non-Transferability of Interest. None of the rights of Executive to receive
any form of compensation payable pursuant to his Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Executive. Any other attempted
assignment, transfer, conveyance or other disposition of any interest in the
rights of Executive to receive any form of compensation to be made by the
Company pursuant to this Agreement shall be void.

8.9 Indemnification. The Company shall indemnify Executive to the fullest extent
permitted under applicable law in connection with any actions taken by him as an
employee or director of the Company, provided such actions were taken in good
faith.

8.10 Arbitration. Any dispute, claim or controversy arising out of or relating
to this Agreement, including without limitation any dispute, claim or
controversy concerning validity, enforceability, breach or termination hereof,
shall be finally settled by arbitration in accordance with the then-prevailing
Commercial Arbitration Rules of the American Arbitration Association, as
modified herein (“Rules”). There shall be one arbitrator who shall be jointly
selected by the parties. If the parties have not jointly agreed upon an
arbitrator within twenty (20) calendar days of respondent’s receipt of
claimant’s notice of intention to arbitrate, either party may request the
American Arbitration Association to furnish the parties with a list of names
from which the parties shall jointly select an arbitrator. If the parties have
not agreed upon an arbitrator within ten (10) calendar days of the transmittal
date of the list, then each party shall have an additional five (5) calendar
days in which to strike any names objected to, number the remaining names in
order of preference, and return the list to the American Arbitration
Association, which shall then select an arbitrator in accordance with Rule 13 of
the Rules. The place of arbitration shall be New York, New York. By agreeing to
arbitration, the parties hereto do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment or
other order

 

6



--------------------------------------------------------------------------------

in aid of arbitration. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§1-16. Judgment upon the award of the arbitrator may
be entered in any court of competent jurisdiction. Each party shall bear its or
his own costs and expenses in any such arbitration and one-half of the
arbitrator’s fees and expenses.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

EXECUTIVE    

AMERICAN TIRE DISTRIBUTORS, INC.

a Delaware corporation

/s/ Jason T. Yaudes

    By:  

/s/ William E. Berry

Name: Jason T. Yaudes     Name:   William E. Berry     Title:   President and
Chief Executive Officer Address for Notices:     Address for Notices:

Jason T. Yaudes

    12200 Herbert Wayne Court, Suite 150

           Horseshoe Creek Dr.

    P.O. Box 3145

Huntersville, NC 28070

    Huntersville, NC 28070-3145



--------------------------------------------------------------------------------

EXHIBIT A

to

Employment Agreement

 

Name of Executive:    Jason T. Yaudes Title:    Executive Vice President and
Chief Financial Officer Base Salary:    $350,000.00 per annum



--------------------------------------------------------------------------------

EXHIBIT B

to

Employment Agreement

ANNUAL PERFORMANCE-BASED CASH BONUS

Name of Executive: Jason T. Yaudes

For the fiscal year 2012, the company will pay to Executive a cash bonus on the
same terms as are applicable to Level 1-B employees under the 2012 Executive
Bonus Plan.

For each fiscal year subsequent to 2012, during the Period of Employment,
Executive will be entitled to an annual performance-based cash bonus on such
terms as shall be determined by the Board.